Exhibit 10.3

 

DEBT EXCHANGE AGREEMENT

 

This Debt Exchange Agreement (this “Agreement”), dated as of March 18, 2020 but
effective as of March 1, 2020, is entered into by and between Hometown
International, Inc., a Nevada corporation (the “Company”), and Europa Capital
Investments, LLC, a North Carolina limited liability company (the “Holder”).

 

WHEREAS, the Holder is currently the holder of an aggregate of $144,978.54
principal amount of indebtedness issued by the Company as evidenced by the
Promissory Note dated December 31m 2019, as attached as Schedule A (hereinafter
referred to collectively as the “Total Debt”);

 

WHEREAS, the Holder desires to convert a portion of the Total Debt owed to the
Holder into shares of common stock of the Company at a conversion rate of one
dollar ($1.00) per share, and the Company agrees to effectuate such conversion,
all on the terms and conditions provided for in this Agreement.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereby agree as follows:

 

1. The Exchange.

 

(a)  Issuance of Shares; Cancellation of Indebtedness. Subject to the terms and
conditions of this Agreement, at the Closing (as defined below), the Company
shall issue to the Holder one hundred thousand (100,000) shares of common stock
(the “Shares”) in exchange (the “Exchange”) for the cancellation of one hundred
thousand dollars ($100,000) of principal indebtedness of the Total Debt (the
“Exchanged Debt”). Accrued interest on the Exchanged Debt, is hereby expressly
excluded from the Exchange and shall remain due and payable by the Company to
the Holder.

 

(b) Section 3(a)(9) Transaction. It is the intent of the parties that the
Exchange be effectuated pursuant to an exemption from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
pursuant to Section 3(a)(9) thereunder and that, therefore, the holding period
of the original indebtedness of the Debt will, for securities law purposes, be
tacked to the holding period of the Shares. Notwithstanding, the managing member
of the Holder is an affiliate of the Company and therefore the share
certificates representing the Shares shall be issued with a restrictive legend.

 

(c)  Release. Subject to the terms and conditions of this Agreement, at the
Closing, the Holder hereby releases, waives, discharges and relinquishes any and
all rights, claims, demands, contentions and causes of action of every kind,
nature, character and description whatsoever, whether known or unknown,
suspected or unsuspected, apparent or concealed, fixed or contingent, arising
from the Exchanged Debt on or before the Closing Date, which it now has or
hereafter may be entitled to claim against the Company, its directors, officers,
managers, members, agents and employees (the “Released Parties”), including but
without limiting the generality of foregoing, all claims arising from or in
connection with or otherwise resulting from any matter, event, state of facts,
claim, contention or cause whatsoever, occurring or existing in connection with
or relating to the Exchanged Debt on or before the Closing Date (collectively,
the “Claims”). The Holder agrees that the waiver and release described in this
Section 1(c) applies to all Claims, whether or not the Holder currently knows
about them or suspects that they exist. Notwithstanding anything to the contrary
expressed or implied herein, however, none of the foregoing released Claims
shall include any claims against a Released Party arising by reason of such
Released Party’s breach of this Agreement. In addition, none of the foregoing
releases extend to any breach of the Agreement, and no remedies for any such
breach are being released herein.

 



 

 

 

2. Closing Deliveries.

 

(a) At or promptly after the Closing, the Company shall deliver to the Holder:

 

(i) a stock certificate or certificates in the name of the Holder evidencing the
Exchange Shares, free and clear of all liens and encumbrances, other than those
imposed pursuant to the Securities Act;

 

(ii) a new promissory note issued to the Holder evidencing the Total Debt minus
the Exchanged Debt plus all accrued interest thereon; and

 

(iii) such other documents, certificates or other information as Holder or its
counsel may reasonably request.

 

(b) At the Closing, the Holder shall deliver to the Company the Exchanged Debt
for cancellation.

 

3. The Closing. The closing of the Exchange shall be deemed to have occurred as
of March 1, 2020 at the offices of the Company (the “Closing”).

 

4. Representations and Warranties of the Company. As of the date of this
Agreement and as of the Closing, the Company hereby represents and warrants to
the Holder that the following representations and warranties are true and
complete as of each respective date:

 

(a) Organization and Standing. The Company is a corporation duly organized,
validly existing under, and by virtue of, the laws of the State of Nevada, and
is in good standing under such laws. The Company has all requisite corporate
power and authority to own and operate its properties and assets and to carry on
its business as presently conducted and as proposed to be conducted.

 

(b) Corporate Power. The Company has all requisite legal and corporate power and
authority to execute and deliver this Agreement and the other agreements
contemplated hereby, to sell and issue the Shares and to carry out and perform
its obligations under the terms of this Agreement and the Exchange.

 

(c) Authorization. All corporate action on the part of the Company and its
officers, directors and stockholders necessary for the (i) authorization,
execution, delivery and performance of this Agreement, (ii) authorization, sale,
issuance and delivery of the Shares and (iii) performance of all of the
Company’s obligations hereunder have been taken or will be taken prior to the
Closing. This Agreement has been duly executed by the Company and constitutes
(or will constitute) the valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
laws of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies.

 



2

 

 

(d) No Conflicts; Consents. The execution, delivery and performance by the
Company of this Agreement and the documents to be delivered hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby, do not and will not: (a) violate or conflict with the certificate of
incorporation or bylaws of the Company; (b) violate or conflict with any
judgment, order, decree, statute, law, ordinance, rule or regulation applicable
to the Company; (c) conflict with, or result in (with or without notice or lapse
of time or both) any violation of, or default under, or give rise to a right of
termination, acceleration or modification of any obligation or loss of any
benefit under any agreement or other instrument to which the Company is a party.
No consent, approval, waiver or authorization is required to be obtained by the
Company from any person in connection with the execution, delivery and
performance by the Company of this Agreement or the consummation of the
transactions contemplated hereby or thereby, other than the filing of a Current
Report on Form 8-K.

 

(e) Valid Issuance of Stock. The Shares have been duly authorized and, when
issued, sold and delivered in compliance with the provisions of this Agreement,
will be duly and validly issued, fully paid and nonassessable and issued in
compliance with applicable federal and state securities laws. The Shares will be
free and clear of any liens or encumbrances; provided, however, that the Shares
shall be subject to restrictions on transfer under state and/or federal
securities laws. None of the Shares will be subject to any preemptive rights or
rights of first refusal.

 

(f) Exemption. It is the intention of the Company that the Exchange be made
pursuant to an exemption from the registration requirements of the Securities
Act pursuant to Section 3(a)(9) thereunder.

 

5. Representations and Warranties of the Holder. As of the date of this
Agreement and as of the Closing, the Holder hereby represents and warrants to
the Company that the following representations and warranties are true and
complete as of each respective date:

 

(a) Organization and Standing. The Holder is a limited liability company duly
organized, validly existing under, and by virtue of, the laws of the State of
North Carolina, and is in good standing under such laws.

 

(b) Corporate Power. The Holder has all power and authority to execute and
deliver this Agreement, purchase the Shares, effect the Exchange, and carry out
and perform its obligations under the terms of this Agreement and the
transactions contemplated hereby.

 

(c) Authorization. All action on the part of the Holder necessary for the
authorization, execution, delivery and performance of this Agreement, the
purchase of the Shares, and the performance of all of the Holder’s obligations
hereunder have been taken or will be taken prior to the Closing. This Agreement
has been duly executed by the Holder and constitutes the valid and legally
binding obligation of the Holder, enforceable against it in accordance with its
terms, subject to the laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 



3

 

 

(d) For Holder’s Account. The Holder represents and confirms that the Shares to
be issued to the Holder hereunder are being and will be acquired for the
Holder’s own account, not as nominee or agent, and not with a view to the resale
or distribution of any part thereof.

 

(e) Accredited Investor and Investment Experience. The Holder is an Accredited
Investor, as such term is defined in Regulation D promulgated under the
Securities Act. The Holder represents that is and its representatives are
experienced in evaluating and investing in private placement transactions of
securities of companies in a similar stage of development as the Company and
that the Holder can bear the economic risk of an investment in the Shares and
has such knowledge and experience in financial and business matters that it is
capable of evaluating the merits and risks of the investment in the Shares.

 

(f) Affiliate. The Holder acknowledges that it is an affiliate of the Company
and therefore the Shares issued in the Exchange shall be restricted shares.

 

(g) Ownership of the Debt. The Holder is the beneficial and record owner of the
Total Debt, including without limitation, the Exchanged Debt. The Holder has
good, valid and marketable title to said Debt, free and clear of all liens,
mortgages, charges or other encumbrances and any preemptive or subscription
rights, and has not assigned or otherwise transferred or granted any interest in
the Total Debt to any person.

 

(h) No Consents. The Holder is not required to obtain any order, consent,
approval or authorization of any person or entity in connection with the
Exchange.

 

6. Miscellaneous.

 

(a) Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

(b) Governing Law. This Agreement is to be construed in accordance with and
governed by the internal laws of the State of New York without giving effect to
any choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of New York.

 

(c) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but both of which together shall constitute one and
the same instrument. Signatures received by pdf shall be deemed to be original
signatures.

 



4

 

 

(d) Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 

(e) Notices. Except as may be otherwise provided herein, all notices, requests,
waivers and other communications made pursuant to this Agreement shall be in
writing and shall be conclusively deemed to have been duly given (a) if
delivered personally, when received, (b) if transmitted by facsimile or email,
on the date of transmission with receipt of a transmittal confirmation or (c) if
by courier service, on the second (2nd) business day following the date of
deposit with such courier service, or such earlier delivery date as may be
confirmed in writing to the sender by such courier service. A party may change
or supplement the addresses given in the signature pages hereto, or designate
additional addresses, for purposes of this Section by giving the other party
written notice of the new address in the manner set forth above.

 

(f) Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of this Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

 

(g) Entire Agreement. This Agreement and the documents referred to herein
constitute the entire agreement among the parties with respect to the subject
matter hereof and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.

 

[Remainder of Page Intentionally Omitted; Signature Page Follows]

 

5

 

 

IN WITNESS WHEREOF, the undersigned, being the duly authorized representatives
of the parties, have executed this Agreement as of the date set forth above.

 

  HOMETOWN INTERNATIONAL, INC.           By: /s/ Paul Morina     Name:  Paul
Morina     Title: President           EUROPA CAPITAL INVESTMENTS, LLC          
By: /s/ Peter L. Coker     Name: Peter L. Coker     Title: Managing Member

 

 

6



 

